The opinion of the court was delivered,
by Woodward, J.
The principles of the partnership relation and the effect of judicial sales of partnership effects, at the suit both of partnership creditors and of creditors of individual members of the firm, have been so frequently and fully discussed of late years in this court that it would be a waste of time to restate them, and I content myself by referring to the cases which illustrate them: Doner v. Stauffer, 1 Pa. St. R. 205; Roop v. Rogers, 5 Watts 193; King’s Appeal, 9 Barr 124; Deal v. Bogue, 8 Harris 228; Baker’s Appeal, 9 Id. 82; Cowen’s Appeal, 5 Casey 11.
*402It is not difficult to apply the doctrines of the foregoing cases to the facts of this case. The equity of the partnership creditors to have the partnership property applied to partnership debts was to be worked out through the partners. That is to say, whilst any partnership property remained, either partner might apply it or compel its application to the firm debts, and for this purpose might avail himself of the equity powers of the courts. And possibly, creditors might compel him to allow them to use his name for this purpose, if he were backward in protecting their rights; but when, as here, neither he nor they interposed to arrest proceedings at law, the effect of which was to dissolve the partnership and to extinguish the joint stock, their right to intervene in the distribution of a sheriff’s sale was gone. The money was applicable first to the execution of the joint creditors, and then to that of Murphy, Benedict & Co. against Sartwell. The sales on these executions dissolved the partnership and exhausted the assets. The equities of the partners and of their creditors were extinguished by the sales, and are not to be revived for the purpose of being asserted now.
The judgment is affirmed.